Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 55 is objected to because of the following informalities: the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-38, 41-51 and 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20180084593 as supported at least by US Provisional Application 62/441,202, pages 19-33, US Provisional Application 62/441,202, pages 15-30, and US Provisional Application 62/441,202, pages 29-31.

Regarding claim 32, Chen discloses a method, for use in a network node (fig. 1, BS), for introducing a beam sweep measurement window comprising one or more measurement instants (fig. 6; figs. 9A-9E and para. 170; note: N beams over N symbols; fig. 16A-16I and para. 247, third sentence; note: SS bursts and burst sets over a window period; fig. 24A-25D; paras. 414, 433 and 435; note: measurement of SS blocks), the method comprising: obtaining one or more beam sweep properties for a beam sweep transmission (para. 246-247 and Table 6A; burst / burst set period, burst size, number of bursts in a set); including information on the obtained beam sweep properties in at least one control signal (para. 257, especially last two sentences; note: UE obtaining beam sweep properties from transmitted information); and transmitting one or more beams comprising the at least one control signal (figs. 16A-16I, paras. 247 and 257; note: beam sweeping; para. 118).
Regarding claim 33, Chen discloses the method of claim 32, wherein the transmitting of the one or more beams comprises broadcasting the one or more beams in a beam sweep transmission with the obtained beam sweep properties (paras. 246-247 and 257; note: beam sweeping; para. 118; figs. 16A-16I).
Regarding claim 34, Chen discloses the method of claim 32, wherein the control signal comprises system information (SI) (para. 257, last two sentences; para. 259; para. 174).
Regarding claim 35, Chen discloses the method of claim 32, wherein transmitting of the one or more beams comprises broadcasting system information (SI) in a synchronization signal (SS) Block and/or in a primary or secondary Physical Broadcast Channel (PBCH) (para. 245, especially last two sentences; note: index in the NR-PBCH in the SS block).
Regarding claim 36, Chen discloses the method of claim 35, wherein transmitting of the one or more beams comprises broadcasting the SS Block in an SS Burst or SS Burst Set (para. 240, last sentence; paras. 242, 247, 254 and 447; note: beam sweeping over SS blocks comprising an SS burst set).
Regarding claim 37, Chen discloses the method of claim 36, wherein the beam sweep properties comprise one or more of SS Burst, time duration, inter-SS Burst interval or an SS Burst Set time duration, number of SS Bursts in an SS Burst Set and SS Burst number in an SS Burst Set (table 6A, burst / burst set period, burst size, number of bursts in a set; figs. 16A-16H; para. 240, last sentence; paras. 242, 247, 254 and 447; note: beam sweeping over SS blocks comprising an SS burst set).
Regarding claim 38, Chen discloses the method of claim 35, wherein the beam sweep properties comprise one or more of: SS Block beam sweep cycle interval time and SS Block beam sweep time duration (table 6A, burst / burst set period and number of bursts in a set; figs. 16A-16H; para. 240, last sentence; paras. 242, 247, 254 and 447; note: beam sweeping over SS blocks comprising an SS burst set, where the beam sweeping is related to the SS burst / SS burst set).
Regarding claim 41, Chen discloses the method of claim 35, wherein the beam sweep properties are included by reference to one of a set of pre-defined beam sweep configurations (para. 246-247, table 6H; note: each configuration has a configuration number).
Regarding claim 42, Chen discloses the method of claim 35, wherein the beam sweep properties are implicitly indicated by the scrambling of the primary or secondary PBCH (para. last two sentences; note: NR-PBCH used for conveying an index where the index caries - para. 246; note: in its broadest reasonable interpretation, “implicitly indicated by scrambling of the 
Regarding claim 43, Chen discloses a network node (fig. 1, item BS) arranged for introducing beam sweep measurement instants in a wireless device (fig. 6; figs. 9A-9E and para. 170; note: N beams over N symbols; fig. 16A-16I and para. 247, third sentence; note: SS bursts and burst sets over a window period; fig. 24A-25D; paras. 414, 433 and 435; note: measurement of SS blocks), the network node comprising: radio circuitry arranged for transmission and reception of radio signals (fig. 2, item 210x); processing circuitry (item 210x-230; paras. 115, 121-125) arranged to cause: obtaining of one or more beam sweep properties for a beam sweep transmission (para. 246-247 and Table 6A; burst / burst set period, burst size, number of bursts in a set); inclusion of information on the obtained beam sweep properties in at least one control signal (para. 257, especially last two sentences; note: UE obtaining beam sweep properties from transmitted information); and transmission of one or more beams comprising the at least one control signal (figs. 16A-16I, paras. 247 and 257; note: beam sweeping; para. 118).
Regarding claim 44, Chen discloses a method for use in a wireless device (fig. 1, item 116), for introducing a beam sweep measurement window comprising one or more measurement instants (fig. 6; figs. 9A-9E and para. 170; note: N beams over N symbols; fig. 16A-16I and para. 247, third sentence; note: SS bursts and burst sets over a window period; fig. 24A-25D; paras. 414, 433 and 435; note: measurement of SS blocks), the method comprising: receiving one or more beams (figs. 16A-16I, paras. 247 and 257; note: beam sweeping; para. 118), each comprising at least one control signal comprising beam sweep properties (para. 257, especially last two sentences; note: UE obtaining beam sweep properties from transmitted information); obtaining the beam sweep properties from the control signal (para. 246-247 and Table 6A; burst / 
Regarding claim 45, Chen discloses the method of claim 44, wherein the beam sweep properties are obtained from a control signal received in a beam sweep transmission having the obtained beam sweep properties (paras. 246-247 and 257; note: beam sweeping; para. 118; figs. 16A-16I).
Regarding claim 46, Chen discloses the method of claim 44, wherein the control signal comprises system information (SI) (para. 257, last two sentences; para. 259; para. 174).
Regarding claim 47, Chen discloses the method of claim 44, wherein the receiving of one or more beams is enabled during a time period corresponding to a beam sweep time duration (paras. 246-247 and 257; note: beam sweeping; para. 118; figs. 16A-16I).
Regarding claim 48, Chen discloses the method of claim 44, wherein the beam sweep measurement window is configured to accommodate reception of beams during a time interval shorter than the beam sweep time duration (fig. 16F-16G; note: burst period is shorter than the set period; fig. 22A; note: burst duration is shorter than burst duty cycle).
Regarding claim 49, Chen discloses the method of claim 44, wherein the beam sweep time duration is that of a synchronization signal, SS Burst, or SS Burst Set (fig. 16A-16I; note: set period, burst period; para. 242).
Regarding claim 50, Chen discloses the method of claim 49, wherein the beam sweep properties are obtained from one or more of SS Burst time duration, inter-SS Burst interval or SS 
Regarding claim 51, Chen discloses the method of claim 49, wherein the beam sweep properties comprise one or more of: SS Block beam sweep cycle interval time and SS Block beam sweep time duration (table 6A, burst / burst set period and number of bursts in a set; figs. 16A-16H; para. 240, last sentence; paras. 242, 247, 254 and 447; note: beam sweeping over SS blocks comprising an SS burst set, where the beam sweeping is related to the SS burst / SS burst set).
Regarding claim 56, Chen discloses a wireless device (fig. 1, item 116) arranged for introducing beam sweep measurement instants in a wireless device (fig. 6; figs. 9A-9E and para. 170; note: N beams over N symbols; fig. 16A-16I and para. 247, third sentence; note: SS bursts and burst sets over a window period; fig. 24A-25D; paras. 414, 433 and 435; note: measurement of SS blocks), the wireless device comprising: radio circuitry arranged for transmission and reception of radio signals (fig. 2, item 210x); processing circuitry (item 210x-230; paras. 115, 121-125) arranged to cause: reception of one or more beams (figs. 16A-16I, paras. 247 and 257; note: beam sweeping; para. 118), each comprising at least one control signal comprising beam sweep properties (para. 257, especially last two sentences; note: UE obtaining beam sweep properties from transmitted information); obtaining of the beam sweep properties from the control signal (para. 246-247 and Table 6A; burst / burst set period, burst size, number of bursts in a set), and determining of a beam sweep measurement window comprising one or more measurement instants, based on the obtained beam sweep properties (fig. 6; figs. 9A-9E and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong et al. (US 2016/0323075).
Chen does not disclose but Jeong discloses updating a beam sweep reception procedure in a wireless device based on a determined beam sweep measurement window (fig. 6A and paras. 66-67; note: beam sweep pattern change; fig. 8, S320 and para. 74; note: measurements for a beam; paras. 84; and 166; note: terminal adjusting for the beam sweep change); and applying the updated beam sweep reception procedure during one or more subsequent beam .

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong as applied to claim 52 above, and in further view of Kim et al. (US 2020/0036430 as supported by at least U.S. Provisional Application 62/474,621, page 16, third and fourth paragraphs, “In a second proposed method…” and page 19, first paragraph, “The gNB may pre-inform…”).
Regarding claim 53, Chen in view of Jeong discloses updating a beam sweep reception procedure as noted above (Jeong, figs. 6A and 8) but does not disclose though Kim teaches a beam sweep reception procedure comprising discontinuing reception during a time period defined by a determined inter-SS Block beam sweep time interval (para. 35; para. 146, third sentence and last five sentences; paras. 210 and 217; figs. 3, 7 and 9; note: beam sweeping during DRX On for a beam sweep duration). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an updated beam sweep reception procedure comprising discontinuing reception during a time period 
Regarding claim 54, Chen in view of Jeong does not disclose but Kim discloses a beam sweep measurement window is used to control discontinuous reception (DRX) (para. 35; para. 146, third sentence and last five sentences; paras. 210 and 217; figs. 3, 7 and 9; note: beam sweeping during DRX On for a beam reconfiguration). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the beam sweep measurement window is used to control discontinuous reception (DRX) in the invention of Chen in view of Jeong. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing beam sweeping when a terminal operating under DRX is able to receive the beam sweep (Kim, paras. 35, 146, 209-210 and 217; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jeong as applied to claim 52 above, and in further view of Chou et al. (US 2018/0192384).
Chen in view of Jeong does not disclose but Chou discloses updating of a beam sweep reception procedure comprises a consideration of wireless device specifics such as energy availability (fig. 7B, step 724-725; para. 67, lines 9-22; note: UE receiving only a subset of the beam sweep; paras. 10-11). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have updating of the beam sweep reception .

Allowable Subject Matter
Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								Primary Examiner, Art Unit 2462